

116 HR 7301 : Emergency Housing Protections and Relief Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 7301IN THE SENATE OF THE UNITED STATESJune 30, 2020ReceivedAN ACTTo prevent evictions, foreclosures, and unsafe housing conditions resulting from the COVID-19 pandemic, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Emergency Housing Protections and Relief Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Protecting Renters and Homeowners from Evictions and ForeclosuresSec. 101. Emergency rental assistance.Sec. 102. Homeowner Assistance Fund.Sec. 103. Protecting renters and homeowners from evictions and foreclosures.Sec. 104. Liquidity for mortgage servicers and residential rental property owners.Sec. 105. Rural rental assistance.Sec. 106. Funding for public housing and tenant-based rental assistance.Sec. 107. Supplemental funding for supportive housing for the elderly, supportive housing for persons with disabilities, supportive housing for persons with AIDS, and project-based section 8 rental assistance.Sec. 108. Fair Housing.Sec. 109. Funding for housing counseling services.Title II—Protecting People Experiencing HomelessnessSec. 201. Homeless assistance funding.Sec. 202. Emergency rental assistance voucher program.IProtecting Renters and Homeowners from Evictions and Foreclosures101.Emergency rental assistance(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Housing and Urban Development (referred to in this section as the Secretary) $100,000,000,000 for an additional amount for grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), to remain available until expended (subject to subsections (d) and (n) of this section), to be used for providing short- or medium-term assistance with rent and rent-related costs (including tenant-paid utility costs, utility- and rent-arrears, fees charged for those arrears, and security and utility deposits) in accordance with paragraphs (4) and (5) of section 415(a) of such Act (42 U.S.C. 11374(a)) and this section.(b)Definition of at risk of homelessnessNotwithstanding section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)), for purposes of assistance made available with amounts made available pursuant to subsection (a), the term at risk of homelessness means, with respect to an individual or family, that the individual or family—(1)has an income below 80 percent of the median income for the area as determined by the Secretary; and(2)has an inability to attain or maintain housing stability or has insufficient resources to pay for rent or utilities due to financial hardships.(c)Income targeting and calculationFor purposes of assistance made available with amounts made available pursuant to subsection (a)—(1)each recipient of such amounts shall use—(A)not less than 40 percent of the amounts received only for providing assistance for individuals or families experiencing homelessness, or for persons or families at risk of homelessness who have incomes not exceeding 30 percent of the median income for the area as determined by the Secretary;(B)not less than 70 percent of the amounts received only for providing assistance for individuals or families experiencing homelessness, or for persons or families at risk of homelessness who have incomes not exceeding 50 percent of the median income for the area as determined by the Secretary; and(C)the remainder of the amounts received only for providing assistance to individuals or families experiencing homelessness, or for persons or families at risk of homelessness who have incomes not exceeding 80 percent of the median income for the area as determined by the Secretary, but such recipient may establish a higher percentage limit for purposes of subsection (b)(1), which shall not in any case exceed 120 percent of the area median income, if the recipient states that it will serve such population in its plan; and(2)in determining the income of a household for homelessness prevention assistance—(A)the calculation of income performed at the time of application for such assistance, including arrearages, shall consider only income that the household is currently receiving at such time and any income recently terminated shall not be included;(B)any calculation of income performed with respect to households receiving ongoing assistance (such as medium-term rental assistance) 3 months after initial receipt of assistance shall consider only the income that the household is receiving at the time of such review; and(C)the calculation of income performed with respect to households receiving assistance for arrearages shall consider only the income that the household was receiving at the time such arrearages were incurred.(d)3-Year availability(1)In generalEach recipient of amounts made available pursuant to subsection (a) shall—(A)expend not less than 60 percent of such grant amounts within 2 years of the date that such funds became available to the recipient for obligation; and(B)expend 100 percent of such grant amounts within 3 years of such date.(2)Reallocation after 2 yearsThe Secretary may recapture any amounts not expended in compliance with paragraph (1)(A) and reallocate such amounts to recipients in compliance with the formula referred to in subsection (h)(1)(A).(e)Rent restrictions(1)InapplicabilitySection 576.106(d) of title 24, Code of Federal Regulations, shall not apply with respect to homelessness prevention assistance made available with amounts made available under subsection (a). (2)Amount of rental assistanceIn providing homelessness prevention assistance with amounts made available under subsection (a), the maximum amount of rental assistance that may be provided shall be the greater of—(A)120 percent of the higher of—(i)the Fair Market Rent established by the Secretary for the metropolitan area or county; or(ii)the applicable Small Area Fair Market Rent established by the Secretary; or(B)such higher amount as the Secretary shall determine is needed to cover market rents in the area.(f)SubleasesA recipient shall not be prohibited from providing assistance authorized under subsection (a) with respect to subleases that are valid under State law.(g)Housing relocation or stabilization activitiesA recipient of amounts made available pursuant to subsection (a) may expend up to 25 percent of its allocation for activities under section 415(a)(5) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a)(5)), except that notwithstanding such section, activities authorized under this subsection may be provided only for individuals or families who have incomes not exceeding 50 percent of the area median income and meet the criteria in subsection (b)(2) of this section or section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302). This subsection shall not apply to rent-related costs that are specifically authorized under subsection (a) of this section.(h)Allocation of assistance(1)In generalIn allocating amounts made available pursuant to subsection (a), the Secretary shall—(A)(i)for any purpose authorized in this section—(I)allocate 2 percent of such amount for Indian tribes and tribally designated housing entities (as such terms are defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) under the formula established pursuant to section 302 of such Act (25 U.S.C. 4152), except that 0.3 percent of the amount allocated under this clause shall be allocated for the Department of Hawaiian Home Lands; and(II)allocate 0.3 percent of such amount for the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands;(ii)not later than 30 days after the date of enactment of this Act, obligate and disburse the amounts allocated pursuant to clause (i) in accordance with such allocations and provide such recipient with any necessary guidance for use of the funds; and(B)(i)not later than 7 days after the date of enactment of this Act and after setting aside amounts under subparagraph (A), allocate 50 percent of any such remaining amounts under the formula specified in subsections (a), (b), and (e) of section 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373) for, and notify, each State, metropolitan city, and urban county that is to receive a direct grant of such amounts; and(ii)not later than 30 days after the date of enactment of this Act, obligate and disburse the amounts allocated pursuant to clause (i) in accordance with such allocations and provide such recipient with any necessary guidance for use of the funds; and(C)(i)not later than 45 days after the date of enactment of this Act, allocate any remaining amounts for eligible recipients according to a formula to be developed by the Secretary that takes into consideration the formula referred to in subparagraph (A) and the need for emergency rental assistance under this section, including the severe housing cost burden among extremely low- and very low-income renters and disruptions in housing and economic conditions, including unemployment; and(ii)not later than 30 days after the date of the allocation of such amounts pursuant to clause (i), obligate and disburse such amounts in accordance with such allocations.(2)Allocations to states(A)In generalNotwithstanding subsection (a) of section 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373(a)) and section 576.202(a) of title 24, Code of Federal Regulations, a State recipient of an allocation under this section may elect to use up to 100 percent of its allocation to carry out activities eligible under this section directly.(B)RequirementAny State recipient making an election described in subparagraph (A) shall serve households throughout the entire State, including households in rural communities and small towns.(3)Election not to administerIf a recipient other than a State elects not to receive funds under this section, such funds shall be allocated to the State recipient in which the recipient is located.(4)Partnerships, subgrants, and contractsA recipient of a grant under this section may distribute funds through partnerships, subgrants, or contracts with an entity, such as a public housing agency (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), that is capable of carrying activities under this section.(5)Revision to ruleThe Secretary shall revise section 576.3 of tile 24, Code of Federal Regulations, to change the set aside for allocation to the territories to exactly 0.3 percent.(i)Inapplicability of matching requirementSubsection (a) of section 416 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to subsection (a) of this section.(j)Reimbursement of eligible activitiesAmounts made available pursuant to subsection (a) may be used by a recipient to reimburse expenditures incurred for eligible activities under this section after March 27, 2020.(k)Prohibition on prerequisitesNone of the funds made available pursuant to this section may be used to require any individual receiving assistance under the program under this section to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services.(l)Waivers and alternative requirements(1)In general(A)AuthorityIn administering the amounts made available pursuant to subsection (a), the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such amounts (except for requirements related to fair housing, nondiscrimination, labor standards, prohibition on prerequisites, minimum data reporting, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is necessary to expedite the use of funds made available pursuant to this section, to respond to public health orders or conditions related to the COVID-19 emergency, or to ensure that eligible individuals can attain or maintain housing stability.(B)Public noticeThe Secretary shall notify the public through the Federal Register or other appropriate means of any waiver or alternative requirement under this paragraph, and that such public notice shall be provided, at a minimum, on the internet at the appropriate Government website or through other electronic media, as determined by the Secretary.(C)Eligibility requirementsEligibility for rental assistance or housing relocation and stabilization services shall not be restricted based upon the prior receipt of assistance under the program during the preceding three years.(2)Public hearings(A)Inapplicability of in-person hearing requirements during the COVID-19 emergency(i)In generalA recipient under this section shall not be required to hold in-person public hearings in connection with its citizen participation plan, but shall provide citizens with notice, including publication of its plan for carrying out this section on the internet, and a reasonable opportunity to comment of not less than 5 days.(ii)Resumption of in-person hearing requirementsAfter the period beginning on the date of enactment of this Act and ending on the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic, and after the period described in subparagraph (B), the Secretary shall direct recipients under this section to resume pre-crisis public hearing requirements.(B)Virtual public hearings(i)In generalDuring the period that national or local health authorities recommend social distancing and limiting public gatherings for public health reasons, a recipient may fulfill applicable public hearing requirements for all grants from funds made available pursuant to this section by carrying out virtual public hearings.(ii)RequirementsAny virtual hearings held under clause (i) by a recipient under this section shall provide reasonable notification and access for citizens in accordance with the recipient’s certifications, timely responses from local officials to all citizen questions and issues, and public access to all questions and responses.(m)ConsultationIn addition to any other citizen participation and consultation requirements, in developing and implementing a plan to carry out this section, each recipient of funds made available pursuant to this section shall consult with the applicable Continuum or Continuums of Care for the area served by the recipient and organizations representing underserved communities and populations and organizations with expertise in affordable housing, fair housing, and services for people with disabilities.(n)Administration(1)By SecretaryOf any amounts made available pursuant to subsection (a)—(A)not more than the lesser of 0.5 percent, or $15,000,000, may be used by the Secretary for staffing, training, technical assistance, technology, monitoring, research, and evaluation activities necessary to carry out the program carried out under this section, and such amounts shall remain available until September 30, 2024; and(B)not more than $2,000,000 shall be available to the Office of the Inspector General for audits and investigations of the program authorized under this section.(2)By RecipientsNotwithstanding section 576.108 of title 24 of the Code of Federal Regulations, with respect to amounts made available pursuant to this section, a recipient may use up to 10 percent of the recipient’s grant for payment of administrative costs related to the planning and execution of activities.102.Homeowner Assistance Fund(a)DefinitionsIn this section:(1)FundThe term Fund means the Homeowner Assistance Fund established under subsection (b).(2)SecretaryThe term Secretary means the Secretary of the Treasury.(3)StateThe term State means any State of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.(b)Establishment of fundThere is established at the Department of the Treasury a Homeowner Assistance Fund to provide such funds as are made available under subsection (g) to State housing finance agencies for the purpose of preventing homeowner mortgage defaults, foreclosures, and displacements of individuals and families experiencing financial hardship after January 21, 2020.(c)Allocation of funds(1)AdministrationOf any amounts made available for the Fund, the Secretary of the Treasury may allocate, in the aggregate, an amount not exceeding 5 percent—(A)to the Office of Financial Stability established under section 101(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a)) to administer and oversee the Fund, and to provide technical assistance to States for the creation and implementation of State programs to administer assistance from the Fund; and(B)to the Inspector General of the Department of the Treasury for oversight of the program under this section.(2)For StatesThe Secretary shall establish such criteria as are necessary to allocate the funds available within the Fund for each State. The Secretary shall allocate such funds among all States taking into consideration the number of unemployment claims within a State relative to the nationwide number of unemployment claims.(3)Small state minimumThe amount allocated for each State shall not be less than $250,000,000.(4)Set-aside for insular areasNotwithstanding any other provision of this section, of any amounts authorized to be appropriated pursuant to subsection (g), the Secretary shall reserve $200,000,000 to be disbursed to Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands based on each such territory’s share of the combined total population of all such territories, as determined by the Secretary. For the purposes of this paragraph, population shall be determined based on the most recent year for which data are available from the United States Census Bureau.(5)Set-aside for Indian tribes and Native Hawaiians(A)Indian tribesNotwithstanding any other provision of this section, of any amounts authorized to be appropriated pursuant to subsection (g), the Secretary shall use 5 percent to make grants in accordance with subsection (f) to eligible recipients for the purposes described in subsection (e)(1).(B)Native Hawaiians Of the funds set aside under subparagraph (A), the Secretary shall use 0.3 percent to make grants to the Department of Hawaiian Home Lands in accordance with subsection (f) for the purposes described in subsection (e)(1).(d)Disbursement of funds(1)AdministrationExcept for amounts made available for assistance under subsection (f), State housing finance agencies shall be primarily responsible for administering amounts disbursed from the Fund, but may delegate responsibilities and sub-allocate amounts to community development financial institutions and State agencies that administer Low-Income Home Energy Assistance Program of the Department of Health and Human Services.(2)Notice of fundingThe Secretary shall provide public notice of the amounts that will be made available to each State and the method used for determining such amounts not later than the expiration of the 14-day period beginning on the date of the enactment of this Act of enactment.(3)SHFA plans(A)EligibilityTo be eligible to receive funding allocated for a State under the section, a State housing finance agency for the State shall submit to the Secretary a plan for the implementation of State programs to administer, in part or in full, the amount of funding the state is eligible to receive, which shall provide for the commencement of receipt of applications by homeowners for assistance, and funding of such applications, not later than the expiration of the 6-month period beginning upon the approval under this paragraph of such plan.(B)Multiple plans. A State housing finance agency may submit multiple plans, each covering a separate portion of funding for which the State is eligible.(C)TimingThe Secretary shall approve or disapprove a plan within 30 days after the plan’s submission and, if disapproved, explain why the plan could not be approved.(D)Disbursement upon approvalThe Secretary shall disburse to a State housing finance agency the appropriate amount of funding upon approval of the agency’s plan.(E)AmendmentsA State housing finance agency may subsequently amend a plan that has previously been approved, provided that any plan amendment shall be subject to the approval of the Secretary. The Secretary shall approve any plan amendment or disapprove such amendment explain why the plan amendment could not be approved within 45 days after submission to the Secretary of such amendment.(F)Technical assistanceThe Secretary shall provide technical assistance for any State housing finance agency that twice fails to have a submitted plan approved.(4)Plan TemplatesThe Secretary shall, not later than 30 days after the date of the enactment of this Act, publish templates that States may utilize in drafting the plans required under paragraph (3)(A). The template plans shall include standard program terms and requirements, as well as any required legal language, which State housing finance agencies may modify with the consent of the Secretary.(e)Permissible uses of fund(1)In generalFunds made available to State housing finance agencies pursuant to this section may be used for the purposes established under subsection (b), which may include—(A)mortgage payment assistance, including financial assistance to allow a borrower to reinstate their mortgage or to achieve a more affordable mortgage payment, which may include principal reduction or rate reduction, provided that any mortgage payment assistance is tailored to a borrower’s needs and their ability to repay, and takes into consideration the loss mitigation options available to the borrower;(B)assistance with payment of taxes, hazard insurance, flood insurance, mortgage insurance, or homeowners’ association fees;(C)utility payment assistance, including electric, gas, water, and internet service, including broadband internet access service (as such term is defined in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation));(D)reimbursement of funds expended by a State or local government during the period beginning on January 21, 2020, and ending on the date that the first funds are disbursed by the State under the Fund, for the purpose of providing housing or utility assistance to individuals or otherwise providing funds to prevent foreclosure or eviction of a homeowner or prevent mortgage delinquency or loss of housing or critical utilities as a response to the coronavirus disease 2019 (COVID–19) pandemic; and(E)any other assistance for homeowners to prevent eviction, mortgage delinquency or default, foreclosure, or the loss of essential utility services.(2)Targeting(A)RequirementNot less than 60 percent of amounts made available for each State or other entity allocated amounts under subsection (c) shall be used for activities under paragraph (1) that assist homeowners having incomes equal to or less than 80 percent of the area median income.(B)Determination of income In determining the income of a household for purposes of this paragraph, income shall be considered to include only income that the household is receiving at the time of application for assistance from the Fund and any income recently terminated shall not be included, except that for purposes of households receiving assistance for arrearages income shall include only the income that the household was receiving at the time such arrearages were incurred.(C)Language assistanceEach State housing finance agency or other entity allocated amounts under subsection (c) shall make available to each applicant for assistance from amounts from the Fund language assistance in any language that such language assistance is available in and shall provide notice to each such applicant that such language assistance is available.(3)Administrative expensesNot more than 15 percent of the amount allocated to a State pursuant to subsection (c) may be used by a State housing financing agency for administrative expenses. Any amounts allocated to administrative expenses that are no longer necessary for administrative expenses may be used in accordance with paragraph (1).(f)Tribal and Native Hawaiian assistance(1)DefinitionsIn this subsection:(A)Department of Hawaiian home landsThe term Department of Hawaiian Home Lands has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (42 U.S.C. 4221).(B)Eligible recipientThe term eligible recipient means any entity eligible to receive a grant under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(2)Requirements(A)AllocationExcept for the funds set aside under subsection (c)(5)(B), the Secretary shall allocate the funds set aside under subsection (c)(5)(A) using the allocation formula described in subpart D of part 1000 of title 24, Code of Federal Regulations (or any successor regulations).(B)Native HawaiiansThe Secretary shall use the funds made available under subsection (c)(5)(B) in accordance with part 1006 of title 24, Code of Federal Regulations (or successor regulations).(3)TransferThe Secretary shall transfer any funds made available under subsection (c)(5) that have not been allocated by an eligible recipient or the Department of Hawaiian Home Lands, as applicable, to provide the assistance described in subsection (e)(1) by December 31, 2030, to the Secretary of Housing and Urban Development to carry out the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).(g)FundingThere is authorized to be appropriated to the Homeowner Assistance Fund established under subsection (b) $75,000,000,000, to remain available until expended or transferred or credited under subsection (i).(h)Use of housing finance agency innovation fund for the hardest hit housing markets fundsA State housing finance agency may reallocate any administrative or programmatic funds it has received as an allocation from the Housing Finance Agency Innovation Fund for the Hardest Hit Housing Markets created pursuant to section 101(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a)) that have not been otherwise allocated or disbursed as of the date of enactment of this Act to supplement any administrative or programmatic funds received from the Housing Assistance Fund. Such reallocated funds shall not be considered when allocating resources from the Housing Assistance Fund using the process established under subsection (c) and shall remain available for the uses permitted and under the terms and conditions established by the contract with Secretary created pursuant to subsection (d)(1) and the terms of subsection (i).(i)Reporting requirementsThe Secretary shall provide public reports not less frequently than quarterly regarding the use of funds provided by the Homeowner Assistance Fund. Such reports shall include the following data by State and by program within each State, both for the past quarter and throughout the life of the program—(1)the amount of funds allocated;(2)the amount of funds disbursed;(3)the number of households and individuals assisted;(4)the acceptance rate of applicants;(5)the type or types of assistance provided to each household;(6)whether the household assisted had a federally backed loan and identification of the Federal entity backing such loan;(7)the average amount of funding provided per household receiving assistance and per type of assistance provided;(8)the average number of monthly payments that were covered by the funding amount that a household received, as applicable, disaggregated by type of assistance provided;(9)the income level of each household receiving assistance; and(10)the outcome 12 months after the household has received assistance.Each report under this subsection shall disaggregate the information provided under paragraphs (3) through (10) by State, zip code, racial and ethnic composition of the household, and whether or not the person from the household applying for assistance speaks English as a second language. 103.Protecting renters and homeowners from evictions and foreclosures(a)Eviction moratoriumThe CARES Act is amended by striking section 4024 (15 U.S.C. 9058; Public Law 116–136; 134 Stat. 492) and inserting the following new section:4024.Temporary moratorium on eviction filings(a)Congressional findingsThe Congress finds that—(1)according to the 2018 American Community Survey, 36 percent of households in the United States—more than 43 million households—are renters;(2)in 2019 alone, renters in the United States paid $512 billion in rent;(3)according to the Joint Center for Housing Studies of Harvard University, 20.8 million renters in the United States spent more than 30 percent of their incomes on housing in 2018 and 10.9 million renters spent more than 50 percent of their incomes on housing in the same year;(4)according to data from the Department of Labor, more than 30 million people have filed for unemployment since the COVID-19 pandemic began;(5)the impacts of the spread of COVID-19, which is now considered a global pandemic, are expected to negatively impact the incomes of potentially millions of renter households, making it difficult for them to pay their rent on time; and(6)evictions in the current environment would increase homelessness and housing instability which would be counterproductive towards the public health goals of keeping individuals in their homes to the greatest extent possible.(b)MoratoriumDuring the period beginning on the date of the enactment of this Act and ending 12 months after such date of enactment, the lessor of a covered dwelling located in such State may not make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges.(c)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable at will under State law.(2)DwellingThe term dwelling has the meaning given such term in section 802 of the Fair Housing Act (42 U.S.C. 3602) and includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).(d)Notice To vacate after moratorium expiration dateAfter the expiration of the period described in subsection (b), the lessor of a covered dwelling may not require the tenant to vacate the covered dwelling by reason of nonpayment of rent or other fees or charges before the expiration of the 30-day period that begins upon the provision by the lessor to the tenant, after the expiration of the period described in subsection (b), of a notice to vacate the covered dwelling. .(b)Mortgage relief(1)Forbearance and foreclosure moratorium for covered mortgage loansSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—(A)by striking Federally backed mortgage loan each place such term appears and inserting covered mortgage loan; and(B)in subsection (a)—(i)by amending paragraph (2) to read as follows:(2)Covered mortgage loanThe term covered mortgage loan means any credit transaction that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a 1- to 4-unit dwelling or on residential real property that includes a 1- to 4-unit dwelling, except that it shall not include a credit transaction under an open end credit plan other than a reverse mortgage.; and(ii)by adding at the end the following:(3)Covered periodWith respect to a loan, the term covered period means the period beginning on the date of enactment of this Act and ending 12 months after such date of enactment.. (2)Automatic forbearance for delinquent borrowersSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (5) of this subsection, is further amended by adding at the end the following:(9)Automatic forbearance for delinquent borrowers(A)In generalNotwithstanding any other law governing forbearance relief—(i)any borrower whose covered mortgage loan became 60 days delinquent between March 13, 2020, and the date of enactment of this paragraph, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the date of enactment of this paragraph, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement; and(ii)any borrower whose covered mortgage loan becomes 60 days delinquent between the date of enactment of this paragraph and the end of the covered period, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the 60th day of delinquency, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement. (B)Initial extensionAn automatic forbearance provided under subparagraph (A) shall be extended for up to an additional 120 days upon the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.(C)Subsequent extensionA forbearance extended under subparagraph (B) shall be extended for up to an additional 180 days, up to a maximum of 360 days (including the period of automatic forbearance), upon the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.(D)Right to elect to continue making paymentsWith respect to a forbearance provided under this paragraph, the borrower of such loan may elect to continue making regular payments on the loan. A borrower who makes such election shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.(E)Right to shorten forbearanceAt a borrower’s request, any period of forbearance provided under this paragraph may be shortened. A borrower who makes such a request shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.(10)Automatic forbearance for certain reverse mortgage loans(A)In generalWhen any covered mortgage loan which is also a federally-insured reverse mortgage loan, during the covered period, is due and payable due to the death of the last borrower or end of a deferral period or eligible to be called due and payable due to a property charge default, or if the borrower defaults on a property charge repayment plan, or if the borrower defaults for failure to complete property repairs, or if an obligation of the borrower under the Security Instrument is not performed, the mortgagee automatically shall be granted a six-month extension of—(i)the mortgagee’s deadline to request due and payable status from the Department of Housing and Urban Development;(ii)the mortgage’s deadline to send notification to the mortgagor or his or her heirs that the loan is due and payable;(iii)the deadline to initiate foreclosure;(iv)any reasonable diligence period related to foreclosure or the Mortgagee Optional Election;(v)if applicable, the deadline to obtain the due and payable appraisal; and(vi)any claim submission deadline, including the 6-month acquired property marketing period.(B)Forbearance periodThe mortgagee shall not request due and payable status from the Secretary of Housing and Urban Development nor initiate foreclosure during this six-month period described under subparagraph (A), which shall be considered a forbearance period.(C)ExtensionA forbearance provided under subparagraph (B) and related deadline extension authorized under subparagraph (A) shall be extended for an additional 180 days upon—(i)the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making payments on property charges, completing property repairs, or performing an obligation of the borrower under the Security Instrument due, directly or indirectly, to the COVID–19 emergency;(ii)a non-borrowing spouse’s request, oral or written, submitted to the servicer affirming that the non-borrowing spouse has been unable to satisfy all criteria for the Mortgagee Optional Election program due, directly or indirectly, to the COVID-19 emergency, or to perform all actions necessary to become an eligible non-borrowing spouse following the death of all borrowers; or(iii)a successor-in-interest of the borrower’s request, oral or written, submitted to the servicer affirming the heir’s difficulty satisfying the reverse mortgage loan due, directly or indirectly, to the COVID-19 emergency.(D)Curtailment of debenture interestWhere any covered mortgage loan which is also a federally insured reverse mortgage loan is in default during the covered period and subject to a prior event which provides for curtailment of debenture interest in connection with a claim for insurance benefits, the curtailment of debenture interest shall be suspended during any forbearance period provided herein..(3)Additional Foreclosure and repossession protectionsSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)) is amended—(A)in paragraph (2), by striking may not initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale for not less than the 60-day period beginning on March 18, 2020 and inserting may not initiate or proceed with any judicial or non-judicial foreclosure process, schedule a foreclosure sale, move for a foreclosure judgment or order of sale, execute a foreclosure related eviction or foreclosure sale for six months after the date of enactment of the Emergency Housing Protections and Relief Act of 2020; and (B)by adding at the end the following:(3)Repossession moratoriumIn the case of personal property, including any recreational or motor vehicle, used as a dwelling, no person may use any judicial or non-judicial procedure to repossess or otherwise take possession of such property for six months after date of enactment of this paragraph..(4)Mortgage forbearance reformsSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—(A)in subsection (b), by striking paragraphs (1), (2), and (3) and inserting the following:(1)In generalDuring the covered period, a borrower with a covered mortgage loan who has not obtained automatic forbearance pursuant to this section and who is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency may request forbearance on the loan, regardless of delinquency status, by—(A)submitting a request, orally or in writing, to the servicer of the loan; and(B)affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.(2)Duration of forbearance(A)In generalUpon a request by a borrower to a servicer for forbearance under paragraph (1), such forbearance shall be granted by the servicer for the period requested by the borrower, up to an initial length of 180 days, the length of which shall be extended by the servicer, at the request of the borrower for the period or periods requested, for a total forbearance period of up to 12-months.(B)Minimum forbearance amountsFor purposes of granting a forbearance under this paragraph, a servicer may grant an initial forbearance with a term of not less than 90 days, provided that it is automatically extended for an additional 90 days unless the servicer confirms the borrower does not want to renew the forbearance or that the borrower is no longer experiencing a financial hardship that prevents the borrower from making timely mortgage payments due, directly or indirectly, to the COVID–19 emergency.(C)Right to shorten forbearanceAt a borrower’s request, any period of forbearance described under this paragraph may be shortened. A borrower who makes such a request shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.(3)Accrual of interest or feesA servicer shall not charge a borrower any fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract) in connection with a forbearance, provided that a servicer may offer the borrower a modification option at the end of a forbearance period granted hereunder that includes the capitalization of past due principal and interest and escrow payments as long as the borrower’s principal and interest payment under such modification remains at or below the contractual principal and interest payments owed under the terms of the mortgage contract before such forbearance period except as the result of a change in the index of an adjustable rate mortgage.(4)Communication with servicersAny communication between a borrower and a servicer described under this section may be made in writing or orally, at the borrower’s choice.(5)Communication with borrowers with a disabilityUpon request from a borrower, servicers shall communicate with borrowers who have a disability in the borrower's preferred method of communication. For purposes of this paragraph, the term disability has the meaning given that term in the Fair Housing Act, the Americans with Disabilities Act of 1990, or the Rehabilitation Act of 1973.; and(B)in subsection (c), by amending paragraph (1) to read as follows:(1)No documentation requiredA servicer of a covered mortgage loan shall not require any documentation with respect to a forbearance under this section other than the borrower’s affirmation (oral or written) to a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. An oral request for forbearance and oral affirmation of hardship by the borrower shall be sufficient for the borrower to obtain or extend a forbearance..(5)Other servicer requirements during forbearanceSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (3) of this subsection, is further amended by adding at the end the following:(4)Forbearance terms noticeWithin 30 days of a servicer of a covered mortgage loan providing forbearance to a borrower under subsection (b) or paragraph (9) or (10), or 10 days if the forbearance is for a term of less than 60 days, but only where the forbearance was provided in response to a borrower’s request for forbearance or when an automatic forbearance was initially provided under paragraph (9) or (10), and not when an existing forbearance is automatically extended, the servicer shall provide the borrower with a notice in accordance with the terms in paragraph (5).(5)Contents of noticeThe written notice required under paragraph (4) shall state in plain language—(A)the specific terms of the forbearance;(B)the beginning and ending dates of the forbearance;(C)that the borrower is eligible for up to 12 months of forbearance;(D)that the borrower may request an extension of the forbearance unless the borrower will have reached the maximum period at the end of the forbearance;(E)that the borrower may request that the initial or extended period be shortened at any time;(F)that the borrower should contact the servicer before the end of the forbearance period;(G)a description of the loss mitigation options that may be available to the borrower at the end of the forbearance period based on the borrower’s specific loan;(H)information on how to find a housing counseling agency approved by the Department of Housing and Urban Development;(I)in the case of a forbearance provided pursuant to paragraph (9) or (10), that the forbearance was automatically provided and how to contact the servicer to make arrangements for further assistance, including any renewal; and(J)where applicable, that the forbearance is subject to an automatic extension including the terms of any such automatic extensions and when any further extension would require a borrower request.(6)Treatment of escrow accountsDuring any forbearance provided under this section, a servicer shall pay or advance funds to make disbursements in a timely manner from any escrow account established on the covered mortgage loan.(7)Notification for borrowersDuring the period that begins 90 days after the date of the enactment of this paragraph and ends at the end of the covered period, each servicer of a covered mortgage loan shall be required to—(A)make available in a clear and conspicuous manner on their webpage accurate information, in English and Spanish, for borrowers regarding the availability of forbearance as provided under subsection (b); and(B)notify every borrower whose payments on a covered mortgage loan are delinquent in any oral communication with or to the borrower that the borrower may be eligible to request forbearance as provided under subsection (b), except that such notice shall not be required if the borrower already has requested forbearance under subsection (b).(8)Certain treatment under RESPAAs long as a borrower’s payment on a covered mortgage loan was not more than 30 days delinquent on March 13, 2020, a servicer may not deem the borrower as delinquent while a forbearance granted under subsection (b) is in effect for purposes of the application of sections 6 and 10 of the Real Estate Settlement Procedures Act and any applicable regulations..(6)Post-forbearance loss mitigation(A)Amendment to CARES ActSection 4022 of the CARES Act (15 U.S.C. 9056) is amended by adding at the end the following:(d)Post-Forbearance loss mitigation(1)Notice of availability of additional forbearanceWith respect to any covered mortgage loan as to which forbearance under this section has been granted and not otherwise extended, including by automatic extension, a servicer shall, no later than 30 days before the end of the forbearance period, in writing, notify the borrower that additional forbearance may be available and how to request such forbearance, except that no such notice is required where the borrower already has requested an extension of the forbearance period, is subject to automatic extension pursuant to subsection (b)(2)(B), or no additional forbearance is available.(2)Loss mitigation offer before expiration of forbearanceNo later than 30 days before the end of any forbearance period that has not been extended or 30 days after a request by a consumer to terminate the forbearance, which time shall be before the servicer initiates or engages in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure, the servicer shall, in writing—(A)offer the borrower a loss mitigation option, without the charging of any fees or penalties other than interest, such that the borrower’s principal and interest payment remains the same as it was prior to the forbearance, subject to any adjustment of the index pursuant to the terms of an adjustable rate mortgage, and that either—(i)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or(ii)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages;provided, however, that the servicer may offer the borrower a loss mitigation option that reduces the principal and interest payment on the loan and capitalizes, defers, or forgives all escrow advances or arrearages if the servicer has information indicating that the borrower cannot resume the pre-forbearance mortgage payments; and (B)concurrent with the loss mitigation offer in subparagraph (A), notify the borrower that the borrower has the right to be evaluated for other loss mitigation options if the borrower is not able to make the payment under the option offered in subparagraph (A).(3)Evaluation for loss mitigation prior to foreclosure initiationBefore a servicer may initiate or engage in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure on the basis that the borrower has failed to perform under the loss mitigation offer in paragraph (2)(A) within the first 90 days after the option is offered, including a failure to accept the loss mitigation offer in paragraph (2)(A), the servicer shall—(A)unless the borrower has already submitted a complete application that the servicer is reviewing—(i)notify the borrower in writing of the documents and information, if any, needed by the servicer to enable the servicer to consider the borrower for all available loss mitigation options;(ii)exercise reasonable diligence to obtain the documents and information needed to complete the borrower’s loss mitigation application;(B)upon receipt of a complete application or if, despite the servicer’s exercise of reasonable diligence, the loss mitigation application remains incomplete sixty days after the notice in paragraph (2)(A) is sent, conduct an evaluation of the complete or incomplete loss mitigation application without reference to whether the borrower has previously submitted a complete loss mitigation application and offer the borrower all available loss mitigation options for which the borrower qualifies under applicable investor guidelines, including guidelines regarding required documentation.(4)Effect on future requests for loss mitigation reviewAn application, offer, or evaluation for loss mitigation under this section shall not be the basis for the denial of a borrower’s application as duplicative or for a reduction in the borrower’s appeal rights under Regulation X (12 CFR 1024) in regard to any loss mitigation application submitted after the servicer has complied with the requirements of paragraphs (2) and (3).(5)Safe harborAny loss mitigation option authorized by the Federal National Mortgage Association, the Federal Home Loan Corporation, or the Federal Housing Administration that either—(A)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts, or(B)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages, without the charging of any fees or penalties beyond interest on any amount capitalized into the loan principal,shall be deemed to comply with the requirements of paragraph (1)(B). (6)Home retention options for certain reverse mortgage loans(A)In generalFor a covered mortgage loan which is also a federally-insured reverse mortgage loan, a servicer’s conduct shall be deemed to comply with this section provided that if the loan is eligible to be called due and payable due to a property charge default, the mortgagee shall, as a precondition to sending a due and payable request to the Secretary or initiating or continuing a foreclosure process—(i)make a good faith effort to communicate with the borrower regarding available home retention options to cure the property charge default, including encouraging the borrower to apply for home retention options; and(ii)consider the borrower for all available home retention options as allowed by the Secretary.(B)Permissible repayment plansThe Secretary shall amend its allowable home retention options to permit a repayment plan of up to 120 months in length, and to permit a repayment plan without regard to prior defaults on repayment plans.(C)Limitation on interest curtailmentThe Secretary may not curtail interest paid to mortgagees who engage in loss mitigation or home retention actions through interest curtailment during such loss mitigation or home retention review or during the period when a loss mitigation or home retention plan is in effect and ending 90 days after any such plan terminates..(B)Amendment to Housing Act of 1949Section 505 of the Housing Act of 1949 (42 U.S.C. 1475) is amended—(i)by striking the section heading and inserting Loss Mitigation and Foreclosure Procedures;(ii)in subsection (a), by striking the section designation and all that follows through During any and inserting the following:505. (a)Moratorium(1)In determining a borrower’s eligibility for relief, the Secretary shall make all eligibility decisions based on the borrower’s household’s income, expenses, and circumstances.(2)During any.(iii)by redesignating subsection (b) as subsection (c); and(iv)by inserting after subsection (a) the following new subsection:(b)Loan Modification(1) Notwithstanding any other provision of this title, for any loan made under section 502 or 504, the Secretary may modify the interest rate and extend the term of such loan for up to 30 years from the date of such modification.(2)At the end of any moratorium period granted under this section or under the Emergency Housing Protections and Relief Act of 2020, the Secretary shall determine whether the borrower can reasonably resume making principal and interest payments after the Secretary modifies the borrower’s loan obligations in accordance with paragraph (1)..(7)Multifamily Mortgage ForbearanceSection 4023 of the CARES Act (15 U.S.C. 9057) is amended—(A)by striking Federally backed multifamily mortgage loan each place such term appears and inserting multifamily mortgage loan;(B)in subsection (b), by striking during and inserting due, directly or indirectly, to;(C)in subsection (c)(1)—(i)in subparagraph (A), by adding and at the end;(ii)by striking subparagraphs (B) and (C) and inserting the following:(B)provide the forbearance for up to the end of the period described under section 4024(b).; and(D)by redesignating subsection (f) as subsection (g);(E)by inserting after subsection (e) the following:(f)Treatment after forbearanceWith respect to a multifamily mortgage loan provided a forbearance under this section, the servicer of such loan—(1)shall provide the borrower with a 12-month period beginning at the end of such forbearance to become current on the payments under such loan;(2)may not charge any late fees, penalties, or other charges with respect to payments on the loan that were due during the forbearance period, if such payments are made before the end of the 12-month period; and(3)may not report any adverse information to a credit rating agency (as defined under section 603 of the Fair Credit Reporting Act with respect to any payments on the loan that were due during the forbearance period, if such payments are made before the end of the 12-month period.).; and(F)in subsection (g), as so redesignated—(i)in paragraph (2)—(I)by striking that— and all that follows through (A) is secured by and inserting that is secured by;(II)by striking ; and and inserting a period; and(III)by striking subparagraph (B); and(ii)by amending paragraph (5) to read as follows:(5)Covered periodWith respect to a loan, the term covered period has the meaning given that term under section 4022(a)(3). .(8)Renter protections during forbearance periodA borrower that receives a forbearance pursuant to section 4022 or 4023 of the CARES Act (15 U.S.C. 9056 or 9057) may not, for the duration of the forbearance—(A)evict or initiate the eviction of a tenant solely for nonpayment of rent or other fees or charges; or(B)charge any late fees, penalties, or other charges to a tenant for late payment of rent.(9)Extension of GSE Patch(A)Non-applicability of existing sunsetSection 1026.43(e)(4)(iii)(B) of title 12, Code of Federal Regulations, shall have no force or effect.(B)Extended sunsetThe special rules in section 1026.43(e)(4) of title 12, Code of Federal Regulations, shall apply to covered transactions consummated prior to June 1, 2022, or such later date as the Director of the Bureau of Consumer Financial Protection may determine, by rule.(10)Servicer safe harbor from investor liability(A)Safe harbor(i)In generalA servicer of covered mortgage loans or multifamily mortgage loans shall be deemed not to have violated any duty or contractual obligation owed to investors or other parties regarding such mortgage loans on account of offering or implementing in good faith forbearance during the covered period or offering or implementing in good faith post-forbearance loss mitigation (including after the expiration of the covered period) in accordance with the terms of sections 4022 and 4023 of the CARES Act to borrowers, respectively, on covered or multifamily mortgage loans that it services and shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of such offer or implementation of forbearance or post-forbearance loss mitigation.(ii)Other personsAny person, including a trustee of a securitization vehicle or other party involved in a securitization or other investment vehicle, who in good faith cooperates with a servicer of covered or multifamily mortgage loans held by that securitization or investment vehicle to comply with the terms of section 4022 and 4023 of the CARES Act, respectively, to borrowers on covered or multifamily mortgage loans owned by the securitization or other investment vehicle shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of its cooperation with an offer or implementation of forbearance during the covered period or post-forbearance loss mitigation, including after the expiration of the covered period.(B)Standard industry practiceDuring the covered period, notwithstanding any contractual restrictions, it is deemed to be standard industry practice for a servicer to offer forbearance or loss mitigation options in accordance with the terms of sections 4022 and 4023 of the CARES Act to borrowers, respectively, on all covered or multifamily mortgage loans it services.(C)Rule of constructionNothing in this paragraph may be construed as affecting the liability of a servicer or other person for actual fraud in the servicing of a mortgage loan or for the violation of a State or Federal law.(D)DefinitionsIn this paragraph:(i)Covered mortgage loanThe term covered mortgage loan has the meaning given that term under section 4022(a) of the CARES Act.(ii)Covered periodThe term covered period  has the meaning given that term under section 4023(g) of the CARES Act.(iii)Multifamily mortgage loanThe term multifamily mortgage loan has the meaning given that term under section 4023(g) of the CARES Act.(iv)ServicerThe term servicer—(I)has the meaning given the term under section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)); and(II)means a master servicer and a subservicer, as such terms are defined, respectively, under section 1024.31 of title 12, Code of Federal Regulations.(v)Securitization vehicleThe term securitization vehicle has the meaning give that term under section 129A(f) of the Truth in Lending Act (15 U.S.C. 1639a(f)).(c)Bankruptcy protections(1)Bankruptcy Protections for Federal Coronavirus Relief PaymentsSection 541(b) of title 11, United States Code, is amended—(A)in paragraph (9), in the matter following subparagraph (B), by striking or;(B)in paragraph (10)(C), by striking the period at the end and inserting ; or; and(C)by inserting after paragraph (10) the following:(11)payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19)..(2)Protection Against Discriminatory Treatment of Homeowners in BankruptcySection 525 of title 11, United States Code, is amended by adding at the end the following:(d)A person may not be denied any forbearance, assistance, or loan modification relief made available to borrowers by a mortgage creditor or servicer because the person is or has been a debtor, or has received a discharge, in a case under this title..(3)Increasing the Homestead ExemptionSection 522 of title 11, United States Code, is amended—(A)in subsection (d)(1), by striking $15,000 and inserting $100,000; and(B)by adding at the end the following:(r)Notwithstanding any other provision of applicable nonbankruptcy law, a debtor in any State may exempt from property of the estate the property described in subsection (d)(1) not to exceed the value in subsection (d)(1) if the exemption for such property permitted by applicable nonbankruptcy law is lower than that amount..(4)Effect of Missed Mortgage Payments on DischargeSection 1328 of title 11, United States Code, is amended by adding at the end the following:(i)A debtor shall not be denied a discharge under this section because, as of the date of discharge, the debtor did not make 6 or fewer payments directly to the holder of a debt secured by real property.(j)Notwithstanding subsections (a) and (b), upon the debtor’s request, the court shall grant a discharge of all debts provided for in the plan that are dischargeable under subsection (a) if the debtor—(1)has made payments under a confirmed plan for at least 1 year; and(2)is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic..(5)Expanded eligibility for chapter 13Section 109(e) of title 11, United States Code, is amended—(A)by striking $250,000 each place the term appears and inserting $850,000; and(B)by striking $750,000 each place the term appears and inserting $2,600,000.(6)Extended Cure Period for Homeowners Harmed by COVID–19 Pandemic(A)In generalChapter 13 of title 11, United States Code, is amended by adding at the end thereof the following: 1331.Special provisions related to COVID–19 pandemic(a)Notwithstanding subsections (b)(2) and (d) of section 1322, if the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic, a plan may provide for the curing of any default within a reasonable time, not to exceed 7 years after the time that the first payment under the original confirmed plan was due, and maintenance of payments while the case is pending on any unsecured claim or secured claim on which the last payment is due after the expiration of such time. Any such plan provision shall not affect the applicable commitment period under section 1325(b).(b)For purposes of sections 1328(a) and 1328(b), any cure or maintenance payments under subsection (a) that are made after the end of the period during which the plan provides for payments (other than payments under subsection (a)) shall not be treated as payments under the plan.(c)Notwithstanding section 1329(c), a plan modified under section 1329 at the debtor’s request may provide for cure or maintenance payments under subsection (a) over a period that is not longer than 7 years after the time that the first payment under the original confirmed plan was due.(d)Notwithstanding section 362(c)(2), during the period after the debtor receives a discharge and the period during which the plan provides for the cure of any default and maintenance of payments under the plan, section 362(a) shall apply to the holder of a claim for which a default is cured and payments are maintained under subsection (a) and to any property securing such claim.(e)Notwithstanding section 1301(a)(2), the stay of section 1301(a) terminates upon the granting of a discharge under section 1328 with respect to all creditors other than the holder of a claim for which a default is cured and payments are maintained under subsection (a)..(B)Table of contentsThe table of sections of chapter 13, title 11, United States Code, is amended by adding at the end thereof the following: Sec. 1331. Special provisions related to COVID–19 Pandemic..(C)ApplicationThe amendments made by this paragraph shall apply only to any case under title 11, United States Code, commenced before 3 years after the date of enactment of this Act and pending on or commenced after such date of enactment, in which a plan under chapter 13 of title 11, United States Code, was not confirmed before March 27, 2020. 104.Liquidity for mortgage servicers and residential rental property owners(a)In generalSection 4003 of the CARES Act (15 U.S.C. 9042), is amended by adding at the end the following:(i)Liquidity for mortgage servicers(1)In generalSubject to paragraph (2), the Secretary shall ensure that servicers of covered mortgage loans (as defined under section 4022) and multifamily mortgage loans (as defined under section 4023) are provided the opportunity to participate in the loans, loan guarantees, or other investments made by the Secretary under this section. The Secretary shall ensure that servicers are provided with access to such opportunities under equitable terms and conditions regardless of their size.(2)Mortgage servicer eligibilityIn order to receive assistance under subsection (b)(4), a mortgage servicer shall—(A)demonstrate that the mortgage servicer has established policies and procedures to use such funds only to replace funds used for borrower assistance, including to advance funds as a result of forbearance or other loss mitigation provided to borrowers;(B)demonstrate that the mortgage servicer has established policies and procedures to provide forbearance, post-forbearance loss mitigation, and other assistance to borrowers in compliance with the terms of section 4022 or 4023, as applicable;(C)demonstrate that the mortgage servicer has established policies and procedures to ensure that forbearance and post-forbearance assistance is available to all borrowers in a non-discriminatory fashion and in compliance with the Fair Housing Act, the Equal Credit Opportunity Act, and other applicable fair housing and fair lending laws; and(D)comply with the limitations on compensation set forth in section 4004.(3)Mortgage servicer requirementsA mortgage servicer receiving assistance under subsection (b)(4) may not, while the servicer is under any obligation to repay funds provided or guaranteed under this section—(A)pay dividends with respect to the common stock of the mortgage servicer or purchase an equity security of the mortgage servicer or any parent company of the mortgage servicer if the security is listed on a national securities exchange, except to the extent required under a contractual obligation that is in effect on the date of enactment of this subsection; or (B)prepay any debt obligation..(b)Credit facility for residential rental property owners(1)In generalThe Board of Governors of the Federal Reserve System shall—(A)establish a facility, using amounts made available under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)), to make long-term, low-cost loans to residential rental property owners as to temporarily compensate such owners for documented financial losses caused by reductions in rent payments; and(B)defer such owners’ required payments on such loans until after six months after the date of enactment of this Act.(2)RequirementsA borrower that receives a loan under this subsection may not, for the duration of the loan—(A)evict or initiate the eviction of a tenant solely for nonpayment of rent or other fees or charges;(B)charge any late fees, penalties, or other charges to a tenant for late payment of rent; and(C)with respect to a person or entity described under paragraph (4), discriminate on the basis of source of income.(3)Report on residential rental property ownersThe Board of Governors shall issue a report to the Congress containing the following, with respect to each property owner receiving a loan under this subsection:(A)The number of borrowers that received assistance under this subsection.(B)The average total loan amount that each borrower received.(C)The total number of rental units that each borrower owned.(D)The average rent charged by each borrower.(4)Report on large residential rental property ownersThe Board of Governors shall issue a report to Congress that identifies any person or entity that in aggregate owns or holds a controlling interest in any entity that, in aggregate, owns—(A)more than 100 rental units that are located within in a single Metropolitan Statistical Area;(B)more than 1,000 rental units nationwide; or(C)rental units in three or more States.(c)Amendments to National Housing ActSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(a)) is amended—(1)in the fifth sentence, by inserting after issued the following: , subject to any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act (Public Law 116–136; 134 Stat. 470; 15 U.S.C. 9042(a)) and to any such mortgage or mortgages or any interest therein and the proceeds thereon, which the Association may elect to approve; and(2)in the sixth sentence—(A)by striking or (C) and inserting (C); and(B)by inserting before the period the following: , or (D) its approval and honoring of any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act and to any such mortgage or mortgages or any interest therein and proceeds thereon as.105.Rural rental assistanceThere is authorized to be appropriated for fiscal year 2020 $309,000,000 for rural rental assistance, which shall remain available until September 30, 2021, of which—(1)up to $25,000,000 may be used for an additional amount for rural housing vouchers for any low-income households (including those not receiving rental assistance) residing in a property financed with a section 515 loan which has been prepaid after September 30, 2005, or has matured after September 30, 2019; and(2)the remainder shall be used for an additional amount for rural rental assistance agreements entered into or renewed pursuant to section 521(a)(2) of the Housing Act of 1949 (42 U.S.C. 1490a(a)(2)) to—(A)supplement the rental assistance of households on whose behalf assistance is being provided; and(B)provide rental assistance on behalf of households who are not being assisted with such rental assistance but who qualify for such assistance.106.Funding for public housing and tenant-based rental assistance(a)Public housing operating fundThere is authorized to be appropriated for an additional amount for fiscal year 2020 for the Public Housing Operating Fund under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)) $2,000,000,000, to remain available until September 30, 2021.(b)Tenant-Based section 8 rental assistanceThere is authorized to be appropriated for an additional amount for fiscal year 2020 for the tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) $3,000,000,000, to remain available until September 30, 2021, of which not more than $500,000,000 may be used for administrative fees under section 8(q) of such Act (42 U.S.C. 1437f(q)).(c)Applicability of waiversAny waiver or alternative requirement made by the Secretary of Housing and Urban Development pursuant to the heading Tenant-Based Rental Assistance or Public Housing Operating Fund in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this section.107.Supplemental funding for supportive housing for the elderly, supportive housing for persons with disabilities, supportive housing for persons with AIDS, and project-based section 8 rental assistance(a)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 for fiscal year 2020 for additional assistance for supportive housing for the elderly, of which—(1)$200,000,000 shall be for rental assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) or section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), as appropriate, and for hiring additional staff and for services and costs, including acquiring personal protective equipment, to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID-19) pandemic; and(2)$300,000,000 shall be for grants under section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632) for costs of providing service coordinators for purposes of coordinating services to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID-19).Any provisions of, and waivers and alternative requirements issued by the Secretary pursuant to, the heading Department of Housing and Urban Development—Housing Programs—Housing for the Elderly in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this subsection. (b)Eligibility of supportive housing for persons with disabilitiesSubsection (a) of section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632(a)) shall be applied, for purposes of subsection (a) of this section, by substituting (G), and (H) for  and (G).(c)Service coordinators(1)HiringIn the hiring of staff using amounts made available pursuant to this section for costs of providing service coordinators, grantees shall consider and hire, at all levels of employment and to the greatest extent possible, a diverse staff, including by race, ethnicity, gender, and disability status. Each grantee shall submit a report to the Secretary of Housing and Urban Development describing compliance with the preceding sentence not later than the expiration of the 120-day period that begins upon the termination of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(2)One-time grantsGrants made using amounts made available pursuant to subsection (a) for costs of providing service coordinators shall not be renewable.(3)One-year availabilityAny amounts made available pursuant to this section for costs of providing service coordinators that are allocated for a grantee and remain unexpended upon the expiration of the 12-month period beginning upon such allocation shall be recaptured by the Secretary.(d)Funding for supportive housing for persons with disabilitiesThere is authorized to be appropriated $200,000,000 for fiscal year 2020 for additional assistance for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013). Any provisions of, and waivers and alternative requirements issued by the Secretary pursuant to, the heading Department of Housing and Urban Development—Housing Programs—Housing for Persons With Disabilities in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this subsection.(e)Funding for Housing Opportunities for People with AIDS programThere is authorized to be appropriated $15,000,000 for fiscal year 2020 for additional assistance for the Housing Opportunities for Persons with AIDS program under the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.). Any provisions of, and waivers and alternative requirements issued by the Secretary pursuant to, the heading Department of Housing and Urban Development—Community Planning and Development—Housing Opportunities for Persons With AIDS in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this subsection.(f)Funding for project-Based section 8 rental assistanceThere is authorized to be appropriated $750,000,000 for fiscal year 2020 for additional assistance for project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). Any provisions of, and waivers and alternative requirements issued by the Secretary pursuant to, the heading Department of Housing and Urban Development—Housing Programs—Project-Based Rental Assistance in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this subsection.108.Fair Housing(a)Definition of COVID–19 emergency period For purposes of this Act, the term COVID–19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic.(b)Fair housing activities(1)Authorization of appropriationsTo ensure existing grantees have sufficient resource for fair housing activities and for technology and equipment needs to deliver services through use of the Internet or other electronic or virtual means in response to the public health emergency related to the Coronavirus Disease 2019 (COVID-19) pandemic, there is authorized to be appropriated $4,000,000 for Fair Housing Organization Initiative grants through the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a).(2)3-year availabilityAny amounts made available pursuant paragraph (1) that are allocated for a grantee and remain unexpended upon the expiration of the 3-year period beginning upon such allocation shall be recaptured by the Secretary.(c)Fair housing educationThere is authorized to be appropriated $10,000,000 for the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development to carry out a national media campaign and local education and outreach to educate the public of increased housing rights during COVID–19 emergency period, that provides that information and materials used in such campaign are available—(1)in the languages used by communities with limited English proficiency; and(2)to persons with disabilities.109.Funding for housing counseling services(a)Congressional findingsThe Congress finds that—(1)the spread of Coronavirus Disease 2019 (COVID–19), which is now considered a global pandemic, is expected to negatively impact the incomes of potentially millions of homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness, making it difficult for them to pay their mortgages or rents on time;(2)housing counseling is critical to ensuring that homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness have the resources they need to manage financial hardships from the COVID-19 crisis;(3)loan preservation and foreclosure mitigation services are also critical to address the needs of homeowners who lose employment and income because of the pandemic and who face serious delinquency or home loan default, or are in foreclosing proceedings during this period;(4)evaluations from the National Foreclosure Mitigation Counseling program revealed that homeowners at risk of or facing foreclosure are better served when they have access to a housing counselor and a range of tools and resources to help them avoid losing their home and have the support they need to tailor the best possible response to their situation.(b)Authorization of appropriationsThere is authorized to be appropriated to the Neighborhood Reinvestment Corporation (in this section referred to as the Corporation) established under the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101 et seq.) $100,000,000 for fiscal year 2020 for housing counseling services, which shall remain available until September 30, 2023.(c)Prioritization of housing counseling servicesOf any grant funds made available pursuant to subsection (b), not less than 40 percent shall be provided to counseling organizations that target counseling services to minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness or provide such services in neighborhoods with high concentrations of minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness.(d)Eligible usesAmounts made available pursuant to subsection (b) may be used in such amounts as the Corporation determines for costs of—(1)public education and outreach;(2)direct services, including the full range of services provided by housing counselors to assist homeowners, including manufactured homeowners, regardless of financing type, renters, individuals experiencing homelessness, and individuals at risk of homelessness, including the practices, tools, and innovations in foreclosure mitigation that were utilized in the National Foreclosure Mitigation Counseling Program, and financial capability, credit counseling, homeless counseling, and rental counseling;(3)equipment and technology, including broadband internet and equipment upgrades needed to ensure timely and effective service delivery;(4)training, including capacitating housing counseling staff in various modes of counseling, including rental and foreclosure, delivery of remote counseling utilizing improved technology, enhanced network security, and supportive options for the delivery of client services; and(5)administration and oversight of the program in accordance with the Corporation's rate for program administration.(e)DisbursementThe Corporation shall disburse all grant funds made available pursuant to subsection (b) as expeditiously as possible, through grants to housing counseling intermediaries approved by the Department of Housing and Urban Development, State housing finance agencies, and NeighborWorks organizations. The aggregate amount provided to NeighborWorks organizations shall not exceed 15 percent of the total of grant funds made available pursuant to subsection (b).IIProtecting People Experiencing Homelessness201.Homeless assistance funding(a)Emergency homeless assistance(1)Authorization of appropriationsThere is authorized to be appropriated under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) $11,500,000,000 for grants under such subtitle in accordance with this subsection to respond to needs arising from the public health emergency relating to Coronavirus Disease 2019 (COVID-19). Of such amounts made available, $4,000,000,000 shall be allocated in accordance with sections 413 and 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11372, 11373).(2)FormulaNotwithstanding sections 413 and 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11372, 11373), the Secretary of Housing and Urban Development (in this Act referred to as the Secretary) shall allocate any amounts remaining after amounts are allocated pursuant to paragraph (1) in accordance with a formula to be established by the Secretary that takes into consideration the following factors:(A)Risk of transmission of coronavirus in a jurisdiction.(B)Whether a jurisdiction has a high number or rate of sheltered and unsheltered homeless individuals and families.(C)Economic and housing market conditions in a jurisdiction.(3)Eligible activitiesIn addition to eligible activities under section 415(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a), amounts made available pursuant to paragraph (1) may also be used for costs of the following activities:(A)Providing training on infectious disease prevention and mitigation.(B)Providing hazard pay, including for time worked before the effectiveness of this subparagraph, for staff working directly to prevent and mitigate the spread of coronavirus or COVID-19 among people experiencing or at risk of homelessness.(C)Reimbursement of costs for eligible activities (including activities described in this paragraph) relating to preventing, preparing for, or responding to the coronavirus or COVID-19 that were accrued before the date of the enactment of this Act.(D)Notwithstanding 24 CFR 576.102(a)(3), providing a hotel or motel voucher for a homeless individual or family.Use of such amounts for activities described in this paragraph shall not be considered use for administrative purposes for purposes of section 418 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11377). (4)Inapplicability of procurement standardsTo the extent amounts made available pursuant to paragraph (1) are used to procure goods and services relating to activities to prevent, prepare for, or respond to the coronavirus or COVID-19, the standards and requirements regarding procurement that are otherwise applicable shall not apply.(5)Inapplicability of habitability and environmental review standardsAny Federal standards and requirements regarding habitability and environmental review shall not apply with respect to any emergency shelter that is assisted with amounts made available pursuant to paragraph (1) and has been determined by a State or local health official, in accordance with such requirements as the Secretary shall establish, to be necessary to prevent and mitigate the spread of coronavirus or COVID-19, such shelters.(6)Inapplicability of cap on emergency shelter activitiesSubsection (b) of section 415 of the McKinney-Vento Homeless Assistance Act shall not apply to any amounts made available pursuant to paragraph (1) of this subsection.(7)Initial allocation of assistanceSection 417(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11376(b)) shall be applied with respect to amounts made available pursuant to paragraph (1) of this subsection by substituting 30-day for 60-day.(8)Waivers and alternative requirements(A)AuthorityIn administering amounts made available pursuant to paragraph (1), the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation (except for any requirements related to fair housing, nondiscrimination, labor standards, and the environment) that the Secretary administers in connection with the obligation or use by the recipient of such amounts, if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is consistent with the purposes described in this subsection.(B)NotificationThe Secretary shall notify the public through the Federal Register or other appropriate means 5 days before the effective date of any such waiver or alternative requirement, and any such public notice may be provided on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary.(C)ExemptionThe use of amounts made available pursuant to paragraph (1) shall not be subject to the consultation, citizen participation, or match requirements that otherwise apply to the Emergency Solutions Grants program, except that a recipient shall publish how it has and will utilize its allocation at a minimum on the Internet at the appropriate Government web site or through other electronic media.(9)Inapplicability of matching requirementSubsection (a) of section 416 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to paragraph (1) of this subsection.(10)Prohibition on prerequisitesNone of the funds authorized under this subsection may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services.(b)Continuum of Care programDue to the emergency relating to the Coronavirus Disease 2019 (COVID-19) pandemic, the Notice of Funding Availability (NOFA) for fiscal year 2020 for the Continuum of Care program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) shall have no force or effect and the Secretary of Housing and Urban Development shall distribute amounts made available for such fiscal year for such program based on the results of the competition for amounts made available for such program for fiscal year 2019 (FR–6300–25), except that grant amounts may be adjusted to account for changes in fair market rents.202.Emergency rental assistance voucher program(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Housing and Urban Development (in this section referred to as the Secretary), $1,000,000,000 for fiscal year 2020, to remain available until expended, for incremental emergency vouchers under subsection (b).(b)Emergency vouchers(1)In generalThe Secretary shall provide emergency rental assistance vouchers under this subsection, which shall be tenant-based rental assistance under section 8(o) the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).(2)Selection of families(A)Mandatory preferencesEach public housing agency administering assistance under this section shall provide preference for such assistance to eligible families that are—(i)homeless (as such term is defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a));(ii)at risk of homelessness (as such term is defined in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360); or(iii)fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking.(B)AllocationIn allocating amounts made available under this section, the Secretary shall—(i)not later than 60 days after the date of the enactment of this Act, allocate at least 50 percent of such amounts to public housing agencies in accordance with a formula that considers—(I)the capability of public housing agencies to promptly use emergency vouchers provided under this section; and(II)the need for emergency vouchers provided under this section in the geographical area, based on factors determined by the Secretary, including risk of transmission of coronavirus, high numbers or rates of sheltered and unsheltered homelessness, and economic and housing market conditions; (ii)allocate remaining amounts in accordance with a formula that considers—(I)the criteria under clause (i) and the success of a public housing agency in promptly utilizing vouchers awarded under clause (i); and(II)the capability of the public housing agency to create and manage structured partnerships with service providers for the delivery of appropriate community-based services; and(iii)designate the number of vouchers under this section that each public housing agency that is awarded funds under this section is authorized to administer.(C)Election not to administerIf a public housing agency elects not to administer amounts under this section, the Secretary shall award such amounts to other public housing agencies according to the criteria in subparagraph (B).(D)Failure to use vouchers promptlyIf a public housing agency fails to issue all of its authorized vouchers under this section on behalf of eligible families within a reasonable period of time as determined by the Secretary, the Secretary shall reallocate any unissued vouchers and associated funds to others public housing agencies according to the criteria under subparagraph (B)(ii).(3)Waivers and alternative requirementsAny waiver or alternative requirement that the Secretary makes available to all public housing agencies in connection with assistance made available under the heading Tenant-Based Rental Assistance in title XII of division B of the CARES Act (Public Law 116–136; 134 Stat.601) shall apply to assistance under this section until the expiration of such waiver or alternative requirement.(4)Termination of vouchers upon turnover(A)In generalA public housing agency may not reissue any vouchers made available under this section when assistance for the family initially assisted is terminated.(B)ReallocationUpon termination of assistance for one or more families assisted by a public housing agency under this section, the Secretary shall reallocate amounts that are no longer needed by such public housing agency for assistance under this section to another public housing agency for the renewal of vouchers previously authorized under this section.Passed the House of Representatives June 29, 2020.Cheryl L. Johnson,Clerk.